Citation Nr: 0736489	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  04-40 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for varicose veins of 
the left lower extremity, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for varicose veins of 
the right lower extremity, status post ligation and stripping 
of the greater saphenous vein, currently evaluated as 10 
percent disabling.

3.  Entitlement to a compensable rating for surgical scar of 
the right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to March 
1956.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from a February 2004 decision by a Regional Office 
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for varicose veins of 
the left lower extremity, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for varicose veins of 
the right lower extremity, status post ligation and stripping 
of the greater saphenous vein, currently evaluated as 10 
percent disabling.

3.  Entitlement to a compensable rating for surgical scar of 
the right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to March 
1956.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from a February 2004 decision by a Regional Office 
of the Department of Veterans Affairs (VA).  In that 
decision, the RO granted a 20 percent rating for varicose 
veins of the left lower extremity, and granted a 10 percent 
rating for varicose veins of the right lower extremity with 
scars.

As addressed in the remand following this decision, the 
veteran has perfected an appeal with respect to the issue of 
entitlement to a compensable evaluation for residual surgical 
scar of the right lower extremity.  This issue is addressed 
in the REMAND following this decision and is REMANDED to the 
RO, via the Appeals Management Center (AMC) in Washington, 
D.C., for further action.  The veteran and his representative 
will be contacted if any further action on their part is 
required.


FINDINGS OF FACT

1.  The veteran's left lower extremity varicose veins do not 
result in persistent edema and stasis pigmentation, eczema or 
ulceration.

2.  The veteran's right lower extremity varicose veins do not 
result in persistent edema, incompletely relieved by 
elevation of extremity, stasis pigmentation, eczema or 
ulceration.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 
percent for left lower extremity varicose veins have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.1-4.7, 4.21, 4.104, Diagnostic Code 7120 
(2007).

2.  The criteria for a disability rating greater than 10 
percent for right lower extremity varicose veins have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.104, Diagnostic Code 
7120 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to increased ratings for his 
service connected left and right lower extremity varicose 
veins.  Disability evaluations are determined by the 
application of the facts presented to VA's Schedule for 
Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  The Board summarizes the 
relevant evidence where appropriate, and its analysis focuses 
specifically on what the evidence shows, or fails to show, on 
each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122 
(2000).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990). 

Diagnostic Code 7120 provides for a noncompensable evaluation 
for asymptomatic palpable or visible varicose veins.  A 10 
percent rating is in order when there are varicose veins with 
intermittent edema of an extremity or aching and fatigue in a 
leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression 
hosiery.  The next higher rating of 20 percent is assigned 
when there is evidence of persistent edema, incompletely 
relieved by elevation of extremity, with or without beginning 
stasis pigmentation or eczema.  A 40 percent rating is 
assigned when there is evidence of persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  38 C.F.R. § 4.104.

Historically, the veteran was diagnosed with large 
varicosities of both calves in service.  He underwent 
ligation and stripping of the greater saphenous vein of the 
right lower extremity due to extreme/severe varicosities.  An 
RO rating decision in June 1984 established service 
connection for bilateral varicose veins, and assigned an 
initial noncompensable evaluation.

The veteran filed his claim for increased ratings in August 
2003.  A February 2004 RO rating decision granted a 20 
percent rating for varicose veins of the left lower 
extremity, and granted a 10 percent rating for varicose veins 
of the right lower extremity with scars.  This appeal ensues 
from that determination.

VA examination in November 2003 clinically described the 
presence of varicose veins of the left lower extremity with 
the largest vein measuring approximately 30 cm. from the 
distal thigh down to the calf.  The examiner described mild 
edema and mild stasis pigmentation, but found no evidence of 
ulceration or eczema, providing highly probative evidence 
against this claim, indicating that the criteria for the 
higher evaluation is not found.

.VA clinical records, to include vascular/surgical 
consultations in December 2003 and February 2005, do not 
reflect any clinical findings of stasis pigmentation, 
ulceration or eczema, providing medical evidence against 
these claims.  An October 2004 VA staff physician letter 
referred to the left lower extremity varicosities as causing 
pains, but did not describe any clinical findings regarding 
stasis pigmentation, ulceration or eczema.  

The Board must find that the post-service medical record, as 
a whole, provides highly probative evidence against this 
claim, outweighing the veteran's statements that a higher 
evaluation is warranted. 

Accordingly, the Board must deny the claim for a rating 
greater than 20 percent as the preponderance of the evidence 
establishes that the veteran's left lower extremity varicose 
veins do not result in persistent edema and stasis 
pigmentation, eczema or ulceration.

The Board further finds that the overall disability picture 
does not more closely approximate the criteria for a rating 
greater than 10 percent for the left lower extremity varicose 
veins.  VA examination in November 2003 clinically described 
varicose veins of the right lower extremity that were less 
prominent than on the left with the largest vein measuring 10 
cm. in the calf area.  There was trace edema, but no evidence 
of stasis pigmentation, ulceration or eczema.  VA clinical 
records, to include vascular/surgical consultations in 
December 2003 and February 2005, do not reflect any clinical 
findings of stasis pigmentation, ulceration or eczema.  

Once again, the Board must find that the post-service medical 
record, which provides a detailed review of the veteran's 
condition, provides evidence against this claim, outweighing 
the veteran's statements that a higher evaluation is 
warranted.

Accordingly, the Board must deny the claim for a rating 
greater than 10 percent as the preponderance of the evidence 
establishes that the veteran's right lower extremity varicose 
veins do not result in persistent edema, incompletely 
relieved by elevation of extremity, stasis pigmentation, 
eczema or ulceration.

In support of the claim, the veteran has submitted written 
statements describing symptoms such as pain, fatigue, foot 
numbness, persistent edema and ulceration of the lower 
extremities.  Such facts constitute competent evidence of 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); 38 C.F.R. § 3.159(a).  However, as a lay person, he 
lacks the requisite medical training to associate such 
symptoms as etiologically related to his service connected 
bilateral varicose vein disability.  The February 2005 VA 
vascular consultation disassociated the veteran's reported 
symptoms of pain, fatigue and foot numbness from his 
bilateral varicose vein disability, providing some evidence 
against the veteran's contention...  

The previous consultation in December 2003 described the 
bilateral varicose vein condition as being "asymptomatic" 
which clearly provides medical evidence against this claim.

The veteran's descriptions of persistent edema and ulceration 
are inconsistent with the medical findings of record, and the 
Board places greater probative weight on the clinical 
descriptions of bilateral varicose vein disability provided 
by more qualified medical personnel.

In any event, the Board must find that the veteran's 
contentions are outweighed by the post-service medical 
record, providing evidence against these claims.

In addition, the Board finds no evidence of frequent 
hospitalization or marked interference with employment 
associated with the bilateral varicose vein disability in 
order to justify a referral of the case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, a pre-adjudicatory RO letter dated September 2003 
informed the veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  However, the letter failed to 
specifically notify him to submit all evidence and/or 
information in his possession to the AOJ.  An April 2005 RO 
letter notified him of this notice deficiency and offered him 
an additional 60-day period of time to submit any evidence 
and/or information in his possession.  Later that month, the 
veteran reported that he had no further evidence in his 
possession to submit.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  As the 
veteran has informed the AOJ that he has no further evidence 
and/or information to submit, readjudication of the claim in 
a Supplemental Statement of the Case (SSOC) would result in 
no benefit to the veteran as there is no basis for a change 
in the AOJ's determination.  See Medrano v. Nicholson, 21 
Vet. App. 165 (2007).  See generally 38 C.F.R. § 3.104(a) (an 
AOJ decision is binding on all field offices and shall not be 
subject to revision on the same factual basis).  As a uniform 
rating remains in effect, any issue as to providing notice of 
effective dates of award are rendered moot.  See generally 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, 
any VCAA content deficiencies are shown to be non-prejudicial 
in nature.  Sanders, 487 F.3d 881 (Fed. Cir. 2007).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The veteran's service medical records were already associated 
with the claims folder at the time the claims were filed.  
The veteran has only identified receiving VA treatment for 
his bilateral varicose veins and the RO obtained those 
records, to include a statement from his treating VA 
physician identified in the September 2003 VA Form 21-4142.  
A comprehensive VA examination report was obtained in 
November 2003, and there is no lay or medical evidence of 
increased severity of symptoms since that examination.  The 
evidence of record is sufficient to decide the claim, and 
there is no reasonable possibility that any further 
assistance to the veteran would be capable of substantiating 
his claims.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159.   

ORDER

The claim of entitlement to an increased rating for varicose 
veins of the left lower extremity is denied.

The claim of entitlement to an increased rating for varicose 
veins of the right lower extremity, status post ligation and 
stripping of the greater saphenous vein, is denied.


REMAND

The RO's February 2004 rating decision granted a 10 percent 
rating for "varicose veins, right lower extremity with 
scars."  The veteran initiated an appeal with this 
determination in a March 2004 Notice of Disagreement (NOD), 
and the RO addressed the issue of entitlement to an increased 
rating for "varicose veins, right lower extremity with 
scars" in an October 2004 Statement of the Case (SOC).  

In that SOC, the RO specifically considered the criteria for 
evaluating a scar disability.  In a Form 9 filing received in 
October 2004, the veteran specifically disputed the RO's 
determination that his surgical scar was not tender.  The 
RO's April 2005 SSOC did not adjudicate the issue of 
entitlement to a compensable rating for the surgical scar.  

The Board finds that the issue of entitlement to a 
compensable rating for surgical scar of the right lower has 
been properly appealed, and that the RO must consider the lay 
allegation of a tender scar and subsequent medical evidence 
of file in an SSOC.   See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003); 38 C.F.R. § 20.1304.

Readjudicate the issue of entitlement to a 
compensable rating for surgical scar of the 
right lower extremity with consideration of all 
evidence of record since the October 2004 SOC.  
If any benefit sought on appeal remains denied, 
the veteran and his representative should be 
furnished a supplemental statement of the case 
and provided an appropriate period of time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


